Citation Nr: 1224655	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial evaluation for coronary artery disease, assigned a 10 percent rating prior to January 30, 2012, and a 60 percent rating effective that date.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) prior to July 13, 2011.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2008.  During the pendency of the appeal, the rating for the Veteran's coronary artery disease, initially rated noncompensable, was, in a March 2009 rating decision, assigned a 10 percent, effective June 13, 2007, and a 60 percent rating in February 2012, effective January 30, 2012.  The rating issue, now two-tiered as set forth on the title page, remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran filed a formal TDIU claim in December 2011, and this claim was granted in a rating decision dated in January 2012.  The effective date, however, was assigned as July 13, 2011, which is currently the date that the Veteran became eligible for a TDIU rating on a schedular basis.  As early as May 2009, however, the Veteran claimed to be unemployable due to service-connected disabilities.  When a TDIU claim has been raised by the record, such is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  Therefore, the matter of whether a TDIU rating was warranted prior to July 13, 2011, is before the Board as well.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, in February 2012, before the appeal was transferred to the Board, additional evidence pertaining to the coronary artery disease and hypertension claims at issue was associated with the claims file, via Virtual VA.  Virtual VA is a paperless claims processing system where, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  VA is in the process of transitioning to this new system, and in the meantime, most claims files are still largely paper, but with some information available in Virtual VA.  The additional pertinent evidence, consisting of VA treatment records, must be reviewed in the first instance by the RO, and a new SSOC provided, if the claims are denied.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2011).

Higher Rating-Coronary Artery Disease 

Concerning this issue, the period for consideration of the Veteran's rating extends from the effective date of the grant of service connection (June 13, 2007) to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  In this case, the RO has assigned staged ratings, specifically, a 10 percent rating effective June 13, 2007, and a 60 percent rating, effective February 1, 2012.  

Under Diagnostic Code 7005, which pertains to coronary artery disease, a 10 percent evaluation is assigned when there is evidence of documented coronary artery disease resulting in a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent evaluation is assigned when a workload of 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is assigned when there is chronic congestive heart failure, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Based on the evidence of record, it appears that the sole reason for the increase in the Veteran's rating from 10 percent to 60 percent was the difference in the estimate of METs (metabolic equivalents) on the February 2008 VA examination versus on the January 2012 VA examination.  In this regard, X-rays and electrocardiograms have not shown any cardiac hypertrophy or dilatation, the one echocardiogram mentioned, dated in 2009, showed an ejection fraction of 55 percent, and there is no evidence of congestive heart failure.  

The METs estimates were not accomplished by METs testing, however.  In this regard, the examiner in February 2008 concluded that, based on a "BNP" of less than 2.5, the Veteran's METs was estimated to be greater than 10.  The examiner in January 2012 estimated the METs to be between 3.5 and 5, based on the Veteran's statement of the lowest level of activity at which he experienced angina and dyspnea.  Neither examination report stated why METs testing was not accomplished.  VA treatment records, however, show that the Veteran has refused METs testing on a number of occasions, and in November 2011, reportedly became hostile and aggressive when questioned as to the reason why he refused such testing.  

At that time, the Veteran expressed his belief that a cardiac catheterization in 1998 had resulted in blockage, necessitating the placement of additional stents.  Both stent placements reportedly occurred in 1998, and this was apparently the last time that the Veteran underwent a stress test.  The Board is of the opinion that these records should be obtained to further elucidate the nature and severity of his condition.

When rating cardiac conditions such as coronary artery disease, METs testing is required in all cases unless there is a medical contraindication, ejection fraction is 50 percent or less, there is or has been congestive heart failure within the past year, or a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100.  In this case, there has been no contraindication to METs testing; instead, the Veteran has refused METs testing when such has been recommended to evaluate his cardiac condition.  His ejection fraction was 55 percent, and there has been no indication of congestive heart failure.  Based on these findings, a 100 percent rating cannot be granted on another basis.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Moreover, objective testing, including during hospital work-ups for complaints of angina, have not disclosed any significant cardiac abnormality.  Although the Veteran was supposed to undergo an echocardiogram in or after June 2011, the evidence currently of record does not show such procedure was performed, nor is the report of the 2009 echocardiogram of record.  The evidence of record reflects that except for a few instances in which the Veteran has sought treatment for angina, he has not received regular cardiac follow-up, but, instead, is prescribed medications for his condition by his son, who is a physician at the Mountain Home VAMC, where the Veteran receives treatment.  His son is not listed as a treatment physician of the Veteran, however, and there are not notes of his findings.  Under the circumstances of this case as shown in the record, the Board finds that the Veteran's bare statements alone of his maximum activity level are not sufficient to constitute a valid METs estimate, in lieu of medical METs testing, which has not been medically contraindicated.  

Finally, although many VA treatment records have been obtained, there are significant gaps, such as the period from February 2009 to April 2011, to include the report of the echocardiogram apparently obtained in 2009.  All available pertinent records covering the entire appeal period must be obtained.  The Veteran should also be asked to identify and authorize the release of pertinent private treatment provided during this time period, in particular, a Dr. Lloyd, who apparently found that the Veteran had atrial fibrillation in or before November 2008.  

In addition, the Veteran should be afforded a VA examination; in light of the Veteran's prior refusals to undergo METs testing, the potential complexity of the matter, including a determination as to whether such as medically contraindicated, as well as whether there are other objective methods of estimating METs, the examination should be undertaken by a cardiologist.  

Service Connection Claims

Concerning the claim for service connection for hypertension, the Veteran claims service connection on a secondary basis.  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).  Although the February 2008 VA examination addressed whether hypertension was caused or aggravated by diabetes mellitus, it did not address a relationship to service-connected coronary artery disease; an examination must be obtained to address this aspect of the claim.

In addition, the VA audiometry examination in February 2008 resulted in a conclusion that an opinion as to nexus could not be made without resort to "mere speculation."  The examiner did not adequately explain this conclusion, however, stating only that the Veteran was not sure when tinnitus started, and that hearing was normal at separation although the frequencies of 3,000, 6,000, and 8,000 hertz were not tested.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (A conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; therefore, the conclusion must be supported by evidence.).  For the rationale to be adequate, the examiner would have to explain why those factors made it impossible to provide an opinion.  

In this regard, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, particularly given the Veteran's occupational specialty of helicopter repairman in service, there is credible evidence of noise exposure.  The Veteran must be provided an examination which addresses these factors, and, if an opinion would be speculative, this must be fully explained.

TDIU prior to July 13, 2011

As noted above, although a TDIU was granted in a rating decision dated in January 2012, the effective date was assigned as July 13, 2011, whereas as early as May 2009, the Veteran claimed to be unemployable due to service-connected disabilities.  Therefore, the matter of whether a TDIU rating was warranted prior to July 13, 2011, is before the Board as well.  If applicable, this must include consideration as to whether the matter should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. §§ 3.321(b), 4.16(b); see Bowling v. Principi, 15 Vet.App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to authorize the release of all records of the following treatment:
*  Hospitalization in Baptist Medical Center, Jacksonville, Florida, in August 2008, for stent placement, and evaluations associated therewith, including records of all stress tests and cardiac catheterizations.  
*  Hospitalization in Memorial Hospital, Jacksonville, Florida, in November 2008, for stent placement, and evaluations associated therewith, including records of all stress tests and cardiac catheterizations.  
*  Further identifying information, as well as all records of the Veteran's treatment by Dr. Lloyd, dated from June 2007 to the present, to particularly include records pertaining to atrial fibrillation reportedly shown in or before November 2008.

2.  Obtain all records of the Veteran's treatment for cardiac complaints including angina/chest pain, hypertension, hearing loss, and/or tinnitus dated from:
*  February 2009 to April 2011, to specifically include the report of an echocardiogram obtained in 2009;
*  May 2011 to October 2011, to include the report of any echocardiogram obtained during this period;
*  March 2012 to the present.

3.  Thereafter, schedule the Veteran for a VA examination by a cardiologist, to ascertain the following:
(a) Current symptoms and severity of service-connected coronary artery disease, to include:
*  documentation of the need for continuous medication;
*  documentation of the presence or absence of cardiac hypertrophy or dilatation;
*  METs testing, unless there is a medical contraindication, ejection fraction is 50 percent or less, or congestive heart failure is present or has been within the past year.  If METs testing is not undertaken, the examiner must explain why and state whether any of the listed exceptions for such testing are present.  If exercise testing for METs cannot be done for medical reasons, an explanation must be provided, and the examiner must provide an estimate of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope, based, as far as possible, on objective criteria;
*  all other symptoms associated with the Veteran's coronary artery disease. 
(b) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that hypertension is due to, or was aggravated (worsened) by service-connected coronary artery disease.  The claims file must be available in conjunction with the examination, and a rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA audiology examination to determine whether he currently has a bilateral hearing loss disability for VA purposes, and/or tinnitus.  If so, an opinion must be provided as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any such bilateral hearing loss disability or tinnitus is related to service, in particular, to noise exposure presumed as a helicopter repairman.  The opinion should address whether there is a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  The claims file must be available in conjunction with the examination, and a rationale for all opinions must be provided.  If the opinion is that a conclusion cannot be reached without resort to speculation, this must be fully explained in the report.

5.  Provide VCAA notice with respect to the TDIU aspect of the Veteran's increased rating claim (i.e., whether a TDIU is warranted prior to July 13, 2011), to include the evidence needed to substantiate the claim on both a schedular and extraschedular basis.  Undertake any needed development, in light of the Veteran's response, if any.

6.  Readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU rating prior to July 13, 2011, including whether referral for extraschedular consideration is warranted, if applicable.  If any benefit sought on appeal remains denied, the Veteran must be furnished a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


